Citation Nr: 0208882	
Decision Date: 08/01/02    Archive Date: 08/12/02

DOCKET NO.  98-13 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for residuals of a back 
injury.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel



INTRODUCTION

The appellant had two months and seven days of active 
military duty from January to March 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision of the 
VA RO, which found that the appellant had not reopened his 
claim for service connection for residuals of a back injury, 
originally denied at the RO in September 1995.  

In December 1999, the Board remanded the appeal for necessary 
development, which has since been completed.  

While the appellant initially requested a hearing before a 
Member of the Board traveling at the RO, this request was 
properly withdrawn in January 1999.  

In January 2000, the RO found that new and material evidence 
had been submitted to reopen the claim, but that the evidence 
was against any grant of the benefit sought on appeal.  


FINDINGS OF FACT

1.  All evidence necessary to decide the claim on appeal has 
been obtained; the RO has notified the appellant of the 
evidence needed to substantiate the claim addressed in this 
decision, obtained all relevant evidence designated by the 
appellant, and provided him with a VA medical examination in 
order to assist him in substantiating his claim for VA 
compensation benefits.

2.  It is as likely as not that the appellant's current mild 
lumbosacral strain is due to a back injury sustained in 
military service.  




CONCLUSION OF LAW

With application of the benefit of the doubt, the appellant's 
mild lumbosacral strain was incurred in active military 
service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.303 (2001).  

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000), now requires VA to assist a 
claimant in developing all facts pertinent to a claim for VA 
benefits, including a medical examination or opinion and 
notice to the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the VA Secretary, that is necessary to 
substantiate the claim.  VA has issued regulations to 
implement the Veterans Claims Assistance Act of 2000.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  In 
this appellant's case, the requirements of the Veterans 
Claims Assistance Act of 2000 and implementing regulations 
have been met.  The appellant was afforded a VA examination 
in October 2001.  Also, in the rating decision, statement of 
the case, and supplemental statements of the case, the RO 
advised the appellant of what must be demonstrated to 
establish service connection.  The Board finds that the RO 
has obtained all records or other evidence which might be 
relevant to the appellant's claim, and he has not identified 
any additional treatment records or other evidence which has 
not been obtained.  Accordingly, no further notice to the 
appellant or assistance in acquiring additional evidence is 
required by the new statute and regulations.


Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303.

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of the incurrence or 
aggravation of a disease or injury in service; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  Once 
the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107 (West 1991 &Supp. 
2001); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); 
38 C.F.R. § 3.102 (as amended by 66 Fed. Reg. 45,620 (Aug. 
29, 2001)).  

Service medical records show that the appellant fell on his 
back from approximately six feet off the ground in early 
February 1983.  He was found to have mild tenderness and 
muscle spasm in the paravertebral lumbar area, a good range 
of motion, and a contusion.  Straight leg raises were normal 
and intact.  The assessment was lumbosacral strain.  The 
appellant's low back pain continued, however, as noted weeks 
later on February 25, 1983.  X-ray studies taken at that time 
were within normal limits.  Additional notation was made that 
the appellant had a mild lumbosacral strain.  His service 
ended soon thereafter in March 1983.  

Post-service treatment for back pain is not shown prior to a 
July 1991 slip and fall injury several years later.  However, 
both the medical history taken from the appellant in July 
1991, and the lay statements of L.N. and F.D., dated in 
August 1997, indicate that from the time of his in-service 
injury through 1991 and to the present, he both reported, and 
was observed to have, chronic back pain following the in-
service injury, with observed difficulty climbing stairs and 
walking.  Thus both the medical history in July 1991 and the 
lay statements, if not the service medical records, show 
continued complaints of chronic back pain following an 
inservice back injury.  

On VA examination in October 2001, the appellant was 
diagnosed with three back disorders, namely, cervical and 
thoracic spondylosis, and lumbosacral strain.  The examiner 
reviewed the appellant's documented and reported clinical 
histories, and gave the medical opinion that there was a 50 
percent medical probability that the appellant's current mild 
low back lumbosacral strain is due to the back injury he 
sustained while in service in the military.  The examiner 
made no connection between the other two disorders, the 
cervical and thoracic spondylosis, and the inservice injury.  

When after consideration of all evidence and material of 
record, there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving such matter shall be given to the claimant.  38 
C.F.R. § 3.102 (2001).  In this case, the Board is presented 
with such a situation.  Service medical records appear to 
show only a mild lumbosacral strain injury in February 1983, 
and post-service evidence shows a lack of any treatment until 
after a July 1991 re-injury, and subsequent August 1995 
second re-injury.  While these facts weigh against the claim, 
the October 2001 VA consultation examiner was of the medical 
opinion that there was a 50 percent chance that the 
appellant's current lumbosacral strain had it's origin in the 
February 1983 injury while in service.  Lay statements also 
note continuing back symptoms after the inservice injury.  
Accordingly, the Board finds that the evidence is in 
equipoise.  With the benefit of the doubt given in the 
appellant's favor, the evidence warrants a grant of the claim 
of entitlement to service connection for lumbosacral strain.  


ORDER

Service connection is granted for lumbosacral strain.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

